Name: Commission Regulation (EEC) No 3479/88 of 9 November 1988 amending Regulation (EEC) No 2720/88 fixing the buying-in prices, aid and certain other amounts applicable for the 1988/89 wine year to intervention measures in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 305/26 Official Journal of the European Communities 10 . 11 .. 88 COMMISSION REGULATION (EEC) No 3479/88 of 9 November 1988 amending Regulation (EEC) No 2720/88 fixing the buying-in prices, aid and certain other amounts applicable for the 1988/89 wine year to intervention measures in the wine sector YECU/%/vol/b)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2964/88 (2), and in particular Articles 35 (8), 36 (6), 38 (5), 41 (10), 42 (6), 44, 45 (9) and 46 (5) thereof, Whereas the amounts in the column headed 'Spain' in Annex V to Commission Regulation (EEC) No 2720/88 (3) do not correspond to the result of the calculations laid down to determine them ; whereas they must therefore be replaced by the correct amounts ; whereas it should also be specified at the same time in order to avoid any ambiguity that all the amounts in the columns headed 'Spain' in the various Annexes relate to wine obtained from grapes produced in Spain ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, \ Spain Buying-in price :  Type A I (')  Type A II  Type A III  Type R I and II (')  Type R III Intervention agency : 1,77 3,97 4,54 1,95 2,90 Aid : (a) to distillation : 1 . Neutral spirits :  Type A I  Type A II  Type A III  Type R I and R II  Type R III 2. Spirits distilled from wine and raw spirits :  Type A I  Type A II  Type A III  Type R I and R II  Type R III 1,27 3,50 4,08 1,45 2,41 1,16 3,39 3,97 1,34 2,30 (b) to the fortification of wine for distillation :  Type A I  Type A II  Type A III  Type R I and R II  Type R III 1,13 3,33 3,90 1,31 2,26 HAS ADOPTED THIS REGULATION (') And table wine in a close economic relationship with these types of table wine.' Article 1 Regulation (EEC) No 2720/88 is hereby amended as follows : 1 . The following Article is inserted : 'Article 6a The amounts set out in the columns headed "Spain" in the Annexes hereto relate to products obtained from grapes harvested in Spain.' 2. In Annex V, the amounts in the columns headed 'Spain' are replaced by the following : Article 2 Contracts concluded on the basis of the amounts set out in Regulation (EEC) No 2720/88 prior to amendment and presented for approval to the intervention agency shall be either :  cancelled on application by the producers, or  considered as concluded using the new amounts as a basis . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1988 . (  ) OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 269, 29. 9. 1988, p. 5. 0 OJ No L 241 , 1 . 9 . 1988, p. 79 . 10 . 11 . 88 Official Journal of the European Communities No L 305/27 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1988 . For the Commission Frans ANDRIESSEN Vice-President